Citation Nr: 0309985	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  97-25 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for systemic lupus.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right shoulder dislocation, status post Mumford 
procedure, with traumatic arthritis.

3.  Entitlement to an initial compensable evaluation for 
epididymitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to March 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  The Board remanded this case to the 
RO in June 2000.


REMAND

Upon a review of the veteran's claims file, the Board 
observes that his last VA examination was conducted in 
September 1999, nearly four years ago.  Subsequently, in a 
September 2000 statement, the veteran described his need for 
constant monitoring of his lupus, lack of strength and 
endurance in the right shoulder, and pain in the right 
testicle.  Given the age of the last VA examination report 
and the veteran's subsequent contentions as to his symptoms, 
the Board finds it doubtful that the most recent examination 
results can be considered truly contemporaneous.  As such, a 
further examination is warranted.
 
Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should furnish the veteran 
with a letter containing a discussion of 
the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), with 
specific information about the type of 
evidence needed to substantiate his 
claims and the relative duties of the 
veteran and the VA in obtaining such 
evidence.

2.  The RO should then afford the veteran 
a VA general medical examination to 
determine the nature and extent of his 
systemic lupus, right shoulder disorder, 
and epididymitis.  The RO should provide 
the examiner with the veteran's claims 
file, and the examiner should review the 
claims file in conjunction with the 
examination.  The examination should 
encompass range of motion and 
radiological studies of the right 
shoulder.  Additionally, the examiner 
should comment on the presence and extent 
of any functional loss due to pain, 
painful motion, or flare-ups of the right 
shoulder.  The examiner should also 
discuss the frequency and duration of the 
veteran's lupus exacerbations.  The 
examiner should also discuss the history 
of the veteran's epididymitis, including 
any drug therapy, hospitalizations and 
intensive management.  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.

3.  The RO should then review the 
examination report to ensure that its 
findings are in compliance with the 
instructions in this REMAND.  If this 
report is in anyway incomplete, it should 
be returned to the examiner for 
completion.
 
4.  Then, the RO should issue to the 
veteran a Supplemental Statement of the 
Case addressing the issues of entitlement 
to higher initial evaluations for 
systemic lupus; right shoulder 
dislocation, status post Mumford 
procedure, with traumatic arthritis; and 
epididymitis.  This issuance should 
include consideration of the veteran's 
claims under 38 C.F.R. §§ 3.102 and 3.159 
(2002).  The veteran should then be 
allowed a reasonable period of time in 
which to respond before this case is 
returned to the Board.

By this REMAND, the Board intimates no opinion as to the 
ultimate outcome warranted in this case.  The veteran has the 
right to submit additional evidence and argument on this 
matter.  See generally Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



